Citation Nr: 1411606	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-21 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner.

2.  Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs education benefits in the amount of $1,698.60, to include the issue of whether the request for waiver was received in a timely manner.  


REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1998 to September 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal of two determinations in December 2010 of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's requests for waiver of recovery of overpayments of educational benefits in the amounts of $3,000 and $1,698.60, respectively.  The Veteran expressed his disagreement with the decisions by filing a notice of disagreement with the RO in April 2011.  According to the present record, the RO issued a statement of the case to the Veteran in July 2011 as to the $1,698.60 overpayment, after which the Veteran perfected his appeal as to the matter with the filing of a substantive appeal in August 2011.  

The St. Louis, Missouri RO is currently handling the appeal.  

The issue of waiver of recovery of VA education benefits in the amount of $3,000, to include the issue of whether the request for waiver was timely, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The first letter notifying the Veteran of an overpayment of VA education benefits in the amount of $1,698.60 was mailed on April 9, 2010; attached to this notice was information advising the Veteran of his rights to request waiver of the debt within 180 days. 

2.  The Veteran's request for waiver of recovery of the overpayment of VA education benefits was first received by the RO on November 15, 2010, more than 180 days following issuance of the notice of overpayment.


CONCLUSION OF LAW

The Veteran's claim for waiver of recovery of an overpayment of VA education benefits in the amount of $1,698.60 was not timely filed.  38 U.S.C.A. §§ 5107, 5302(a), 7105 (West 2002); 38 C.F.R. § 1.963(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that, in November 2000, the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Notwithstanding the requirements of the VCAA, the provisions of Chapter 53 of Title 38 of the United States Code govern claims for waiver of recovery of a debt owed to VA.  This statute contains its own specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. §5100  et seq., are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment). 

In any event, through the December 2010 decision of the RO's Committee on Waivers and Compromises, and a statement of the case issued to him in July 2011, the RO has notified the Veteran of the appropriate laws and regulations relating to requests for a waiver of recovery of an overpayment, the evidence it considered regarding the claim, and the reasons for its determination.  Additionally, prior to certification and transfer of the case to the Board, the Veteran was given ample opportunity to submit evidence and argument in support of his claim, to include a personal hearing that he declined.  The Veteran has not indicated that there is any existing information or evidence pertinent to his appeal that has not been obtained.  In short, all evidence needed for an equitable determination in the instant appeal has been obtained, and the Board's decision to proceed in adjudicating this claim does not prejudice the Veteran in the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Merits of Claim

The record shows that in January 2010 the Veteran was awarded VA education benefits under Chapter 30 (Montgomery GI Bill) at the full-time rate for enrollment in undergraduate classes for the period of December 12, 2009 to May 8, 2010.  However, effective on February 8, 2010, an adjustment was made in his student status as he reduced his course load from 12 credit hours to 9 credit hours after the add/drop period with non-punitive grades assigned.  As a result of the change, the Veteran was granted a one-time exclusion, and his benefit rate was reduced to three-quarter time, effective February 8, 2010.  In a March 2010 letter, the RO informed the Veteran of the new benefit rate and that his withdrawal from a course was excused without question for this one occasion.  The RO also notified him that future course withdrawals may require him to provide an explanation, and that if the reasons were not satisfactory, his withdrawal would not be excused and his payments would be reduced from the beginning of term, thus creating an overpayment that he would have to repay.  

Then, later in March 2010 VA received notice that the Veteran had withdrawn from all classes, effective March 1, 2010.  As a result of the withdrawal, and after calculating that the Veteran is entitled to the tuition and fee rate from January 11, 2010 to February 9, 2010 based on the one-time exclusion that was previously granted for that term, an overpayment was created in his account in the amount of $1,698.60.  An audit prepared by the RO in July 2011 shows the precise amounts of education benefits paid and due, in monthly increments, for the period of December 12, 2009 to March 1, 2010.  

The threshold question to be answered in this case is whether the Veteran filed a timely request for waiver of recovery of an overpayment of VA education benefits in the amount of $1,698.60.  

Under the applicable criteria, a request for waiver of an indebtedness under this section shall only be considered:  (1) if it is made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor, or (2) except as otherwise provided herein, if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a). 

In this case, a notice of overpayment of VA education benefits in the amount of $1,698.60 was mailed to the Veteran on April 9, 2010 from VA's Debt Management Center, located in St. Paul, Minnesota.  Attached to this notice was information regarding the Veteran's rights to request waiver of the debt within 180 days.  There is no indication that this letter was returned as undeliverable.  

On November 15, 2010, the RO received from the Veteran a statement requesting a waiver of recovery of the overpayment at issue, along with a financial status report.  In that statement, the Veteran acknowledged that he had incurred two separate debts while attending college.  (The other debt on appeal is discussed in the remand following this decision.)  He explained how repayment of the $1,698.60 debt would cause undue hardship to him and his family.  

By decision in December 2010, the RO's Committee on Waivers and Compromises denied the Veteran's request for waiver of recovery of the $1,698.60 overpayment because his request was not received within the requisite 180 days following the notification of indebtedness in April 2010.  Subsequently, the Veteran filed a notice of disagreement with the RO's determination, indicating that he could not afford to pay the debt.  He also explained that there was "good reason" for the delay in receipt of his waiver request. 

In July 2011, the RO issued the Veteran a statement of the case that provided the laws and regulations pertaining to the issue of a timely waiver request and an explanation of the RO's denial on the basis of a waiver request that was not received within the applicable time limit.  

Based on the above factual grounds, a timely request for waiver of recovery of the overpayment of $1,698.60 would have to have been received by the RO within 180 days from April 9, 2010.  The uncontroverted evidence demonstrates that the Veteran's request for waiver was received in November 2010, just beyond the time limit provided by law.  It has not been contended or shown that the Veteran ever requested an extension of time to file a waiver request.  

The Veteran states that he did try to contact VA by telephone about his debt on numerous occasions, but he only received a busy signal and could not get through to a VA representative.  He asserts that the fact that he tried to contact VA but received busy signals was not his fault.  He felt that if he had been able to get through to the VA, he would have been within the 180 day legal time-frame.  He stated that his telephone calls were made during the months of April 2010 and May 2010.  A related reason he provided for not filing a timely waiver request was that he was exhausted from the long term, and eventually successful, efforts he had recently made in revoking his election for Chapter 33 VA education benefits (Post-9/11 GII Bill) in lieu of Chapter 30 VA education benefits (Montgomery GI Bill).  He related that he went "back and forth" with VA for months, spending an estimated 400 hours on the telephone, in order to get his appeal granted and his Chapter 30 benefits back.  

The Board has considered the foregoing reasons provided by the Veteran; however, he does not explain why he was prevented from submitting a timely written request for waiver upon having difficulty in connecting with a VA representative over the telephone.  Eventually, he did submit a written statement requesting a waiver, along with a financial status report, although by then it was several months later and just beyond the time limit for receipt of a waiver request.  Unfortunately, a review of the claims file fails to reveal any correspondence from the Veteran within 180 days of notification of his overpayment in April 2010. 

In short, the Veteran's claim with regard to the overpayment of $1,698.60 must be denied on the grounds that he failed to file an application for waiver of recovery of that debt within the applicable time period as set forth in the applicable laws and regulations. 


ORDER

As a timely claim for waiver of recovery of an overpayment of VA education benefits in the amount of $1,698.60 was not received, the appeal is denied.


REMAND

Regarding the matter of the $3,000 overpayment, after the Committee on Waivers denied the Veteran's request for waiver of recovery of the debt in December 2010, the Veteran filed a notice of disagreement in April 2011.  The filing of a notice of disagreement signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely notice of disagreement (NOD) has been filed, a statement of the case (SOC) addressing the issue must be furnished to the veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  In this case, it does not appear that the RO has issued the Veteran a SOC on the issue of entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner.  A note in the claims file, dated in October 2011, seemingly indicates that the RO recognized that a SOC was never issued, but there is no evidence to show that a SOC was thereafter completed and sent to the Veteran.  

In short, the record as it now stands shows that the Veteran initiated an appeal but has not perfected the appeal to the Board.  Despite the fact that the Veteran indicated in his substantive appeal, which was filed in August 2011 in connection with the $1,698.60 overpayment, that he was requesting a waiver of "$1,698.60 + all other debts," such a document cannot suffice to perfect his appeal to the Board as to the $3,000 overpayment matter without a SOC having first been issued.  

Further, from a preliminary review of the file, it is not clear how the $3,000 debt was created, and presumably a SOC would provide notice of that.  It is noted that prior to issuing a SOC on the $1,698.60 debt, which was also addressed in a December 2010 RO decision, the RO prepared an audit that demonstrated how the $1,698.60 debt was calculated.  Likewise, an audit on the $3,000 debt would help to show how it was calculated.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative a SOC on the claim for entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs education benefits in the amount of $3,000, to include the issue of whether the request for waiver was received in a timely manner.  In connection with the SOC, the RO should prepare an audit of the overpayment, to demonstrate how the debt was calculated.  In order to perfect an appeal to the Board, the Veteran must timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


